PER CURIAM.
We deem it unnecessary to add anything to the opinions of the board and of the Circuit Court upon the questions therein discussed. r
The argument is now advanced, apparently for the first time, that the merchandise in question should have been assessed for duty under paragraph 456 of the act of July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 194 [U. S. Comp. St. 1901, p. 1678], which relates to “pencils of paper or wood, filled with lead or other material, and pencils of lead,” etc. In our judgment, this contention is not well founded. Though called “soap pencils,” the imported articles are intended for cleaning spectacle and eyeglass lenses, and do not belong to the class of writing or marking pencils manifestly referred to in paragraph 456.
The decision is affirmed.